Exhibit 10.3



 
Gar Wood Securities, LLC
440 S. LaSalle Street
Suite 2201
Chicago, Illinois 60605
 
 
 
January 12, 2010
 
Mr. Su Zhonghao
China Green Material Technologies, Inc.
27F(Changqing Building), 172 Zhongshan Road
Harbin City, China 150040


Dear Mr. Su:
 
The purpose of this agreement (the "Agreement") is to set forth the terms and
conditions pursuant to which Gar Wood Securities, LLC ("Gar Wood") shall act as
placement agent for China Green Material Technologies, Inc., a Nevada
corporation (the "Company"), in connection with a proposed private placement of
common stock of the Company (the "Securities") slated to close on or about
January 15, 2010 (the "Private Placement"). The gross proceeds from the Private
Placement are proposed to be up to $4,770,000. The terms of such "best efforts"
Private Placement, including closing conditions and the Securities to be
purchased are set forth in a Securities Purchase Agreement dated on or about
January 12, 2010 by and among the Company and the purchasers set forth on the
signature pages thereto.
 
The parties hereto hereby agree that the fees and compensation payable to Gar
Wood in connection with the Private Placement, which fees and compensation the
Company shall direct ARC China, Inc., a Shanghai corporation ("ARC"), to pay at
the closing of the Private Placement, are as follows:
 
l  
A cash fee equal to one percent (1%) of the gross proceeds raised in the Private
Placement, payable immediately upon the closing and funding of any portion of
the Private Placement placed with an accredited individual investor or bank,
finance company, hedge fund or similar institution.



All amounts payable hereunder shall be paid to Gar Wood by ARC at the direction
of the Company out of an escrow account at the closing or by such other means
acceptable to Gar Wood, along with any reasonable out of pocket expenses
incurred by Gar Wood in carrying out the Private Placement.
 
The parties hereto agree to an Arbitration Agreement.  Any and all
controversies, disputes or claims between the undersigned parties arising out
of, in connection with, from or with respect to any provisions of or the
validity of the agreement or any related agreements shall be conducted pursuant
to the code of arbitration procedure of FINRA.  Arbitration must be commenced by
service of a written demand for arbitration or a written notice of intention to
arbitrate.  The decision and award of the arbitrator(s) shall be conclusive and
binding upon all parties, and any judgment upon any award rendered may be
entered in a court having jurisdiction thereof, and no parties shall oppose such
entry.
 
The Company and Gar Wood hereby agree to the terms and conditions of the
Indemnification Agreement attached hereto as Appendix A with the same force and
effect as if such terms and conditions were set forth at length herein.
 
This Agreement constitutes the entire understanding and agreement between the
parties hereto with respect to its subject matter and there are no agreements or
understanding with respect to the subject matter hereof which are not contained
in this Agreement. This Agreement may be modified only in writing signed by the
party to be charged hereunder.
 
 
 

--------------------------------------------------------------------------------


If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter.
 

         
Very truly yours,
 
     
GAR WOOD SECURITIES, LLC
 
         
 
By:
/s/ Dennis Gerecke       Dennis Gerecke, Chief Operating Officer                
 







ACCEPTED AND AGREED TO:


CHINA GREEN MATERIAL TECHNOLOGIES, INC.




By:  /s/ Su Zhonghao               
Mr. Su Zhonghao, Chief Executive Officer




ARC China, Inc.


By:  /s/ Adam M. Roseman              

Adam M. Roseman, Chief Executive Officer





--------------------------------------------------------------------------------


 
APPENDIX A
 
INDEMNIFICATION AGREEMENT
 
Appendix A to Letter Engagement Agreement (the "Agreement"), dated January 12,
2010 by and between China Green Material Technologies, Inc. and its related
entities (collectively, the "Company"), Gar Wood Securities, LLC (“Gar Wood”)
and ARC China, Inc.
 
The Company agrees to indemnify and hold Gar Wood and its affiliates, control
persons, directors, officers, employees and agents (each an "Indemnified
Person") harmless from and against all losses, claims, damages, liabilities,
costs or expenses, including those resulting from any threatened or pending
investigation, action, proceeding or dispute whether or not Gar Wood or any such
other Indemnified Person is a party to such investigation, action, proceeding or
dispute, arising out of Gar Wood's entering into or performing services under
this Agreement, or arising out of any matter referred to in this Agreement. This
indemnity shall also include Gar Wood's and/or any such other Indemnified
Person's reasonable attorneys' and accountants' fees and out-of-pocket expenses
incurred in such investigations, actions, proceedings or disputes which fees,
expenses and costs shall be periodically reimbursed to Garwood and/or to any
such other Indemnified Person by the Company as they are incurred; provided,
however, that the indemnity herein set forth shall not apply to an Indemnified
Person where a court of competent jurisdiction has made a final determination
that such Indemnified Person acted in a grossly negligent manner or engaged in
willful misconduct in the performance of the services hereunder which gave rise
to the loss, claim, damage, liability, cost or expense sought to be recovered
hereunder (but pending any such final determination the indemnification and
reimbursement provisions hereinabove set forth shall apply and the Company shall
perform its obligations hereunder to reimburse Gar Wood and/or each such other
Indemnified Person periodically for its, his or their fees, expenses and costs
as they are incurred). The Company also agrees that no Indemnified Person shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with any act or omission to act
as a result of its engagement under this Agreement except for any such liability
for losses, claims, damages, liabilities or expenses incurred by the Company
that is found in a final determination by a court of competent jurisdiction to
have resulted from such Indemnified Person's gross negligence or willful
misconduct.
 
If for any reason, the foregoing indemnification is unavailable to Gar Wood or
any such other Indemnified Person or insufficient to hold it harmless, then the
Company shall contribute to the amount paid or payable by Gar Wood or any such
other Indemnified Person as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect not only the relative benefits
received by the Company and its shareholders on the one hand and Gar Wood or any
such other Indemnified Person on the other hand, but also the relative fault of
the Company and Gar Wood or any such other Indemnified Person, as well as any
relevant equitable considerations; provided that in no event will the aggregate
contribution by Gar Wood and any such other Indemnified Person hereunder exceed
the amount of fees actually received by Gar Wood.


Company hereinabove set forth shall be in addition to any liability which the
Company may otherwise have and these obligations and the other provisions
hereinabove set forth shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company, Gar Wood
and any other Indemnified Person.
 
 

 

--------------------------------------------------------------------------------


The terms and conditions hereinabove set forth in this Appendix A shall survive
the termination and expiration of this Agreement and shall continue indefinitely
thereafter.
 
 

         
Very truly yours,
 
     
GAR WOOD SECURITIES, LLC
 
         
 
By:
/s/ Dennis Gerecke       Dennis Gerecke, Chief Operating Officer                
 







ACCEPTED AND AGREED TO:


CHINA GREEN MATERIAL TECHNOLOGIES, INC.




By:  /s/ Su Zhonghao                   
Mr. Su Zhonghao, Chief Executive Officer




ARC China, Inc.


By:  /s/ Adam M. Roseman               

Adam M. Roseman, Chief Executive Officer

 
 



 
 

--------------------------------------------------------------------------------

 
